Detailed Office Action
The communication dated 1/24/2022 has been entered and fully considered. Claims 4-10 and 26-27 are cancelled. Claim 1-3 and 11-25 are pending
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-3 and 11-25) in the reply filed on 1/24/2022 is acknowledged. Non-elected claims 26-27 are cancelled by the Applicant.
Claim Rejections - 35 USC § 112
Claims 3, 11, 12, 15, 16, and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “a predetermined temperature” in lines 4/5. Claim 3 is dependent on claim 1 that already recites this limitation in lines 24/25. Therefore, it is not clear whether this “predetermined temperature” is the same as recited in claim 1. Claims 15 and 21 are dependent on claim 3 and are rejected. For the purpose of examination, the Examiner interprets this limitation the same as that recited in claim 1.
Claim 11 recites the limitation “a predetermined temperature” in line 4. Claim 11 is eventually dependent on claim 1 that already recites this limitation in lines 24/25. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over PAWLOWSKI (US-2005/0260349), hereinafter PAWLOWSKI, in view of BAZZO (US-2019/0084202), hereinafter BAZZO. Note that the italicized text below are the instant claims.
Regarding claim 1, PAWLOWSKI discloses A fine pattern transfer mold that transfers a fine pattern to an inner surface of a hollow product by injection molding {[abstract], [0049] note formation of a desired pattern, [0042] note the product is the optical lens that has a concave surface thus a hollow product}, comprising: 
a mold body including a fixed body and a movable body separable from each other {[FIG. 6] 26 is the fix body and 25 is the movable body that are separated from each other}, 
the fixed body having a coupling surface coupled to the movable body {[FIG. 6] note that the left wall of mold 20 links (or couples) the coupling surface of 26 to the movable body 25}, 
the movable body having a coupling surface facing the coupling surface of the fixed body {[FIG. 6] note the top face of 25 faces the bottom surfaces of 26}; 
a cavity formed in a concave shape on the coupling surface of the fixed body {[FIG. 6] 27 is the cavity and note that the bottom of facing 26 is concave}; 
a core pin member projecting from the coupling surface of the movable body so as to face the cavity {[FIG. 6] 2 is the pin member that sits on top or 25 thus projecting from it and faces cavity 27}, 
the core pin member having a predetermined portion at which a fine pattern original plate for transfer of the fine pattern is mounted {[FIG. 6] the boundary of 2/3 is the predetermined portion of 2, 3 is the plate for transferring pattern 10}; 
a product formation chamber that is formed between the cavity and the core pin member with the fixed body and the movable body clamped together {[FIG. 6] 27 is the product formation chamber, note that eventually when 25 is elevated in the production step, 26 and 25 are clamped together via side walls of the mold 20}; 
a gate having an opening that is located in the product formation chamber and outside an end of a transfer surface of the fine pattern original plate in a horizontal direction of the transfer surface and which faces the end of the transfer surface {[FIG. 6] 30 is the side gate and eventually (in the production stage) is located at the side end of plate 3 in a horizontal manner}; 
PAWLOWSKI discloses that liquid plastic (i.e. molten resin) is injected into the cavity via gate 30 {[0061]}. PAWLOWSKI, however, is silent on the additional injection equipment that can accomplish this task. Therefore, one of ordinary skill in the art would 
In the same field of endeavor that is related to production of hollow articles by injection molding, BAZZO discloses and a hot runner member that has formed a flow path for a predetermined resin material in the fixed body and includes an injection nozzle directly coupled to the gate {[0021], [0022]}, 
the hot runner member being configured to: heat the flow path; and guide the resin material to the injection nozzle while maintaining, through the heated flow path, the resin material in a molten state at a predetermined temperature {[FIG. 1] note guiding the injected plastic through 5/6/7 into cavity 2, indicating that the liquid plastic is maintained at certain temperature so that it is able to flow and fill the cavity, not that 5 is a hot runner, thus maintaining the plastic at a certain temperature that is at least equal to melting temperature, since plastic has to flow}, 
wherein the molten resin material is injected from the injection nozzle via the gate in a direction toward the transfer surface to integrally mold the hollow product in the product formation chamber {[FIG. 1] see the tip of nozzle 7 that injects the material and produce the C-shape material, [0020]}.
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have incorporated the hot runner/nozzle of BAZZO in the mold system of PAWLOWSKI to provide for injection of the liquid resin. As discussed above, and since PAWLOWSKI is silent regarding this equipment, an artisan would have been motivated to look to prior art to determine an appropriate device for side gate injection of liquid plastic. This art is BAZZO. The Examiner notes that the mold [FIG. 6] to the right of gate 30}, thus the equipment of BAZZO can be arranged in that space and be functional similar to the BAZZO’s configuration {[FIG. 1]}.
Regarding claim 2, PAWLOWSKI discloses wherein, when the hollow product has a bottom and an inner bottom surface thereof is a transfer target surface to which the fine pattern is to be transferred, the fine pattern original plate is fixedly mounted on a top surface of the core pin member {[0042] note the product is the optical lens that has a concave surface thus a hollow product, [FIG. 6] plate 3 is fixedly attached to 2 and has the transfer pattern 10}.
Regarding claims 19 and 20, PAWLOWSKI discloses wherein the product formation chamber comprises: a first portion having a transfer target surface to which the fine pattern is to be transferred; and a second portion other than the first portion, each of the first portion and second portion having a thickness, the thickness of the first portion being larger than the thickness of the second portion {[FIG. 6] note the concave section of the bottom of the fixed mold 26 is the first portion where pattern 10 is transferred and the two small horizontal ends are the second portion, note that due to the concave part of the first section, it will have a higher thickness when the article is produced}.
Claims 3, 11, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over PAWLOWSKI and BAZZO as applied to claims 1 and 2 above, and further in view of MATSUURA (US-2003/0147990), hereinafter MATSUURA.

In the same filed on endeavor that is related to molding die for a disk, MATSUURA discloses wherein the core pin member comprises a temperature control member that prevents the predetermined portion, at which the fine pattern original plate is mounted, from having a temperature less than a predetermined temperature {[0007], [0021], [FIG. 1] 105a is the temperature adjusting circuit or temperature control member that is installed on the core pin 105}.
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have incorporated the temperature adjusting/control member of MATSUURA in the core pin of the combination of PAWLOWSKI and BAZZO. As disclosed by MATSUURA, this member or circuit provides the ability to control the temperature of the pin and thus the ability to adjust it according to the condition in the mold to prevent cold spots {[0021]}.
Regarding claims 21 and 22, PAWLOWSKI discloses wherein the product formation chamber comprises: a first portion having a transfer target surface to which the fine pattern is to be transferred; and a second portion other than the first portion, each of the first portion and second portion having a thickness, the thickness of the first portion being larger than the thickness of the second portion {[FIG. 6] note the concave section of the bottom of the fixed mold 26 is the first portion where pattern 10 is transferred and the two small horizontal ends are the second portion, note that due to .
Claims 12 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over PAWLOWSKI, BAZZO, and MATSUURA as applied to claim 11 above, and further in view of FERGUSON (US-2012/0280428), hereinafter FERGUSON.
Regarding claim 12, combination of PAWLOWSKI, BAZZO, and MATSUURA discloses all the limitations of claim 11 as discussed above. This combination is, however, silent on the quantitative value of the predetermined temperature. Therefore, one of ordinary skill in the art would have been highly motivated to look to prior art to determine the appropriate temperature for molding such patterns.
In the same filed of endeavor that is related to molding of microneedle, FRGUSON discloses wherein the predetermined temperature is 90 ºC or more and 100 ºC or less {[0033]}.
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have incorporated the teaching of FERGUSON regarding the predetermined temperature in the combination mold of PAWLOWSKI, BAZZO, and MATSUURA. As discussed above, and since the combination above is silent regarding the quantitative value of the desired temperature as related to molding such patterns, an artisan would have been highly motivated to look to prior art to determine optimum temperature for such molding. This art is FERGUSON.
The Examiner notes that FERGUSON teaches a temperature range of 93.3 to 121 ºC that partially overlaps the claimed range. A prima facie case of obviousness is 
Regarding claim 23, PAWLOWSKI discloses wherein the product formation chamber comprises: a first portion having a transfer target surface to which the fine pattern is to be transferred; and a second portion other than the first portion, each of the first portion and second portion having a thickness, the thickness of the first portion being larger than the thickness of the second portion {[FIG. 6] note the concave section of the bottom of the fixed mold 26 is the first portion where pattern 10 is transferred and the two small horizontal ends are the second portion, note that due to the concave part of the first section, it will have a higher thickness when the article is produced}.
 Allowable Subject Matter
Claims 13-18, 24, and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BEHROOZ GHORISHI whose telephone number is (571)272-1373. The examiner can normally be reached Mon-(alt Fri) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S. BEHROOZ GHORISHI/Examiner, Art Unit 1748